Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants on the 19th day of September 2005 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Dismissed as Moot by order of the Court in conference, this the 4th day of May 2006."